DETAILED ACTION
DETAILED ACTION
Responsive to the claims filed May 29, 2019. Claims 1-20 are presented. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12, 14, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Basu et al (US 2004/0158367). 
As per claim 1, Basu et al teach an apparatus for an autonomous vehicle, the apparatus comprising: 
a controller configured to determine a fault condition of the autonomous vehicle (see at least paragraph [0010]); and 
a human-machine interface configured to communicate an alert based on the fault condition to an occupant of the autonomous vehicle in accordance with a profile associated with the occupant, wherein the controller is configured to apply the profile to control a way in which the fault condition is alerted within the autonomous vehicle (see at least paragraph [0011])
As per claim 2, Basu et al teach wherein the controller is further configured to generate the profile based on input from the occupant (see at least paragraph [0027]).  
As per claim 3, Basu et al teach wherein the controller is configured to generate the profile upon detection of a first time visit by the occupant within the autonomous vehicle (see at least paragraph [0042]).  
As per claim 4, Basu et al teach wherein the controller is configured to generate the profile upon a first occurrence of the fault condition for the occupant (see at least paragraph [0042]).  
As per claim 5, Basu et al teach wherein the controller is configured to, based on the profile, tailor the alert according to a severity of the fault condition, location of the autonomous vehicle, speed of the autonomous vehicle, autonomous mode of the autonomous vehicle, service mode of the autonomous vehicle, or any combination thereof (see at least paragraph [0011]).  
As per claim 6, Basu et al teach wherein the controller is configured to, based on the profile, tailor the alert based on whether the occupant is a service technician for the autonomous vehicle (see at least paragraph [0042])
As per claim 7, Basu et al teach wherein the controller is configured to, based on the profile, control whether alerts are issued based on a fault condition type of the fault condition (see at least paragraph [0033).  
As per claim 8, Basu et al teach wherein the communicating comprises providing communication via the human-machine interface using audio through at least one speaker, visual through at least one display, haptic through at least one mechanical actuator, or any combination thereof (see at least paragraph [0011]).  
As per claim 9, Basu et al teach wherein the controller is configured to, based on the profile, control a timing or periodicity of alerts (see at least paragraph [0028])
As per claim 10, Basu et al teach wherein the controller is configured to, based on the profile, require alerting regarding negative status of fault conditions (see at least paragraph [0011]).  
As per claim 11, Basu et al teach wherein the controller is configured to, based on the profile, limit alerts based on one or more predefined threshold for the fault condition (see at least paragraph [0028]).  
As per claim 12, Basu et al teach wherein the human-machine interface is further configured to communicate a recommendation for further action to the occupant, wherein the recommendation comprises an action related to state of the occupant or state of the autonomous vehicle (see at least paragraph [0042]).    
As per claim 14, Basu et al teach wherein the controller is configured to determine a state of the occupant and to communicate external to the autonomous vehicle based on the determination of the fault condition and the state of the occupant (see at least paragraph [0011]).    
As per claim 18, Basu et al teach wherein the controller is further configured to determine whether the autonomous vehicle is capable to continue to drive based on the fault condition (see at least paragraph [0044]).        
As per claim 20, Basu et al teach a non-transitory computer-readable medium encoded with instructions that, when executed in hardware, perform a process, the process comprising: determining a fault condition of an autonomous vehicle (see at least paragraph [0010]); and communicating an alert based on the fault condition to an occupant of the autonomous vehicle in accordance with a profile associated with the occupant wherein the profile specifies a way in which the fault condition is alerted within the autonomous vehicle (see at least paragraph [0011]).

Claims 13, 15-17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY REFAI whose telephone number is (313)446-4867.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571) 272-6756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY REFAI/Primary Examiner, Art Unit 3661